TANZER, J.,
dissenting.
The trial court’s entire statement of reasons was:
"I have to give a reason for it. I am punishing you. That is the reason.”
The majority remands for resentencing because it concludes that this is not a statement of reasons. I cannot concur in that action.
Under the pattern of the 1977 amendments of the sentencing statutes, 1977 Or Laws, ch 372, the responsibility of the trial court is to make an informed sentence based upon a presentence investigation report and to state its reasons for the sentence. The form of the statement is discussed in dicta in State v. Biles, 287 Or 63, 597 P2d 808 (1979):
"* * * We do not believe that the trial judge should be required to explicitly articulate every reason for the sentence imposed. The nature of the reasons stated for the sentence will necessarily vary from case to case, and we do not intend to imply that trial courts must follow a particular formula in order to comply with the requirements of ORS 137.120(2). It should be sufficient if, from all the facts and circumstances, the record discloses the 'reasons for the sentence imposed.’ ORS 137.120(2).” 287 Or at 72.
It is then our responsibility on appeal to review the sentence, looking for guidance to the reasons stated by the trial court and, if we disapprove of the sentence below, to modify it.1 The purpose of requiring the trial court to express its reasons is to assure the appellate *581court that the sentence was reasoned, State v. Biles, 287 Or at 69-70, and, regardless of whether we agree with those reasons, to enable the appellate court to defer to a reasoned sentence or to modify it if we conclude that it is "clearly mistaken,” State v. Dinkel, 34 Or App 375, 387, 579 P2d 245 (1978) rev den (1979).
The statute requires only that the sentencing court express its reasons. The sentencing court did so. The statute does not require that the trial court give reasons with which we agree. Moreover, we cannot say that its reason is unlawful. The majority, citing State v. Dinkel, 34 Or App at 385, recognizes the prime objectives of sentencing to be (1) rehabilitation, (2) segregation and (3) deterrence. There is respectable contemporary authority for the idea that correctional programs do not work and that punishment is a valid and effective (if not the only effective) means of achieving those very sentencing objectives. See Wilson, Thinking About Crime, 162-82 (1975). I am not enough of an expert to say that punishment is an unreasonable approach as a matter of law.
The problem of the majority is that it finds there to be no reason when in fact it merely disagrees with the reason given. Not only is there no legal basis for a remand inasmuch as the trial court expressed its reason, but the majority gives no direction as to what different or additional action the trial court is mandated to perform on the next go-around. We cannot compel the trial court to state its reason with more words or greater enthusiasm. If the trial court repeats its reason and the case is again appealed, it would be fruitless to again remand it to state the same reason once again. Remand for a more appealing statement is an unsatisfactory and unworkable appellate remedy. The only practical recourse on appeal is to affirm the sentence or to modify it.
I suspect the majority is understandably displeased with the terse and begrudging nature of the trial court’s comment. It is not my intention to commend it *582as an example. Our dissatisfaction, however, is no reason for remand. Remand, after all, is a sanction against the state, not against the judge. We cannot require the trial judge to like the statute or to comply with it more heartily. We should only remand if no reason is given, or, perhaps, if the purported reason is unlawful. Because the reason is express and lawful, and because I do not believe the sentence to be clearly mistaken, I dissent.

 Contemporaneously with the amendment of ORS 137.120(2), requiring statement of reasons, ORS 138.040 was amended to provide:
"* * * if jn fjje judgment of the appellate court the punishment imposed by the sentence appealed from is cruel, unusual or excessive, the appellate court shall direct the court from which the appeal is taken to impose the punishment that should be administered.”